Citation Nr: 9910460	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1972, and from March 1974 to June 1975.

This appeal arises from an August 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not file a timely appeal from an August 
1987 rating decision that denied service connection for PTSD.

2.  Evidence added to the claims file since August 1987 
includes VA and private medical records.

3.  The additional evidence does not include a clear 
diagnosis of PTSD, evidence supporting the occurrence of 
claimed inservice stressors, or medical evidence of a link 
between events in service and current mental health symptoms.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision that denied service 
connection for PTSD became a final decision.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  With regard to the previously denied claim for service 
connection for PTSD, the evidence submitted since the August 
1987 rating decision is cumulative and redundant, and is not 
new and material.  The claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for service connection for PTSD in 
March 1987, and the RO denied that claim in an August 1987 
rating decision.  A rating decision becomes a final decision 
when a claimant does not file a notice of disagreement with 
that decision within one year after the decision is issued.  
See 38 U.S.C.A. § 7105 (West 1991).  The veteran did not file 
a notice of disagreement with the August 1987 decision, and 
that decision became final.

In March 1997, the veteran submitted a request to reopen a 
claim for service connection for PTSD.  A final decision on a 
claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  The United States 
Court of Veterans Appeals (Court) has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant.  38 C.F.R. § 3.156 (1996).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet.App. 191, 193 (1992).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet.App. 273 
(1996).  The August 1987 rating decision is the only final 
decision that has been made on the issue of entitlement to 
service connection for PTSD.  Therefore, the veteran's 
request to reopen the claim will be addressed based on 
whether new and material evidence has been submitted since 
August 1987.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of certain chronic diseases, 
including psychoses, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993)(quoting Hayes v. Brown, 5 Vet.App. 60, 66 (1993).  If 
a claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor. 38 C.F.R. § 3.304(f) 
(1996).

Where it is determined that the veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence.  Where the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony as 
to the occurrence of the claimed stressor.  Zarycki at 98.

The evidence that was associated with the claims file prior 
to August 1987 included service and VA medical records.  
Notes from outpatient treatment notes during service in 
January 1971 indicated that the veteran was seen for low back 
pain following a vehicle accident.  The veteran reported his 
belief that the pain was largely due to "nerves," noting 
that another person was killed in the accident.  The veteran 
indicated that he had insomnia, and that he wanted to avoid 
riding in the same type of vehicle (armored personnel 
carrier) in the future.  The examiner noted that the veteran 
appeared anxious, and that he had minimal tenderness and 
paraspinous muscle spasm in his back.  The examiner's 
impression was acute back strain with functional overlay.  
The veteran's service medical records did not contain any 
other references to mental health complaints or symptoms.  No 
mental health complaints were noted on his separation 
examinations in November 1972 and May 1975.

In March 1987, the veteran submitted a claim for service 
connection for PTSD.  In his claim form, he wrote that he had 
served as a survival assistance noncommissioned officer in 
1970, in Hawaii.  He wrote that he had served in the 
demilitarized zone in Korea, and had witnessed the deaths of 
fellow servicemen.  VA medical records indicated that he was 
seen in a mental hygiene clinic in March and April 1987.  At 
that time, he reported that during service he had been in a 
hostile fire zone in Korea in 1970 and 1971, and that he had 
witnessed the mutilation and death of several people.  He 
reported that he saw soldiers killed in an armored vehicle 
accident.  He indicated that during service in the military 
police in California, he witnessed the death of one person by 
drug overdose, and the suicide of another person.  He 
reported current symptoms of alcohol and mixed substance 
abuse, emotional lability, and nightmares and intrusive 
recollections involving his experiences during service.  
Mental health professionals who saw the veteran reported 
impressions of mixed substance abuse, rule out PTSD, 
dysthymic disorder, and possible recurrent mixed anxiety 
disorder, unipolar.  While more than one examiner listed an 
impression of "rule out PTSD," none of the professionals 
who saw the veteran made a clear diagnosis of PTSD.

The evidence added to the claims file since August 1987 
includes private medical records and more recent VA medical 
records.  Treatment notes from the Community Medical Clinic 
in Oak Ridge, Tennessee, indicated that in 1994 and 1995 
physicians noted that the veteran was depressed, and 
prescribed medication for treatment of situational 
depression.  In a September 1996 evaluation of left leg pain, 
private neurologist John H. Dougherty, Jr., M.D., noted that 
the veteran had a history of depression.

VA medical records show outpatient mental health treatment of 
the veteran from January to June 1997.  In January 1997, the 
veteran reported that he had become depressed two years 
earlier, when his grandson had died in an auto accident.  In 
subsequent mental health consultations, the veteran reported 
chronic depression, nightmares, crying fits, and intrusive 
memories, beginning in the 1970s.  He reported that he had 
been traumatized during service by witnessing the deaths of 
men from land mines and from a tank accident.  He also noted 
the deaths of several close family members in recent years.  
The mental health professionals who saw the veteran reported 
impressions of major depression in remission, alcohol abuse 
in early remission, dysthymic disorder, anxiety disorder, and 
rule out PTSD.

The type of evidence that would be new and material to reopen 
the veteran's claim would be evidence of a clear diagnosis of 
PTSD; evidence confirming the occurrence of the veteran's 
claimed stressors during service, or giving details such as 
dates of events and names of casualties that would facilitate 
efforts to verify the claimed stressors; or medical evidence 
of a link between current symptomatology and claimed 
inservice stressors.

The evidence added to the file since 1987 includes mental 
health treatment records, but none of the evidence, old or 
new, includes a clear diagnosis of PTSD.  The notation "rule 
out PTSD" that appears in several of the mental health 
treatment records indicates either that the writer found that 
a diagnosis of PTSD could be ruled out, or that the 
possibility of a PTSD diagnosis has been raised, and the 
writer has not determined whether the diagnosis can be 
confirmed or ruled out.  In either case, such a notation is 
too uncertain to be a considered a clear diagnosis of PTSD.  
Furthermore, the notation of "rule out" PTSD in recent 
mental health records was also made in mental health 
treatment records that were associated with the claims file 
prior to August 1987.  Thus, the evidence regarding PTSD in 
the newer records is merely cumulative and redundant of the 
evidence that was previously considered.  The evidence added 
since 1987 does not include evidence supporting the 
occurrence of the stressors that the veteran claims occurred 
during service.  The new evidence does not include medical 
evidence of a link between claimed stressors during service 
and current mental health symptoms.  The Board concludes, 
therefore, that the evidence added since 1987 is not relevant 
to the issue of entitlement to service connection for PTSD, 
and may not considered new and material evidence for purposes 
of reopening the previously denied claim.  The request to 
reopen the claim is denied.


ORDER

A well grounded claim for service connection for PTSD not 
having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

